Title: To James Madison from James Monroe, 19 June 1803
From: Monroe, James
To: Madison, James



no. 8.
Sir
Paris June 19. 1803.
We have recd. yr. communications of the 18. and 20. of April & after due consideration deem it most adviseable that I shod. proceed immediately to England. The departure of Mr. King from that country at the commencment of a war between it & France, without nominating a chargé des affaires may expose our commercial concerns to much embarrassment if there is no one there soon to take charge of them. The arrangment however proposed by the President will probably obviate any inconvenience since the place will be occupied in a fortnight from this date. I am happy to have it in my power to add that the state in which our affairs are here admits a complyance with this arrangment without inconvenience to any interest of a publick nature. Since the dispatch of the ratifications of the treaty &c, there is nothing to be done here till the question is decided by our government; nor even then in case of ratification, as the instruments will be given by you to the minister of France to be forwarded to his government here. It is only in case of difficulty from some cause or other, that the commission will have to act again in this affair, & then it will be in yr. power, if a joint agency is deemed necessary to avail yr. self of it, by suitable instructions to the members who compose it. In regard to Spain it is not likely that any injury can now result from the delay which becomes inevitable by this measure. It was never a very clear point that I ought to pursue the object with that power, after what was done here, untill I heard from you. The motive which inclined me to it at first diminished daily by my detention here, so that your late instructions arrived in good time to relieve me from further suspense. My visit to England will not I think be attributed by this govt. to an improper motive. It seems to have a just view of the policy of our government in regard to both powers, which is to cultivate their friendship by fair & honorable means while it pays a scrupulous attention & maintains with firmness the respect which is due to our national character rights & interests. My position in England will not prevent my attention in due time to the object with Spain, if the President should be of opinion that it might be useful. I have suggested to this government the posibility of my being instructed by him to pursue that object with that power, after the decision on our treaty &c with France, in which case I informed the minister that I shod., according to the promise made to Mr. Livingston & myself by Mr. Marbois, expect the good offices of his government with its ally, and of which he gave me the most positive & satisfactory assurance. On this subject as on what concerns us more generally I shall write you hereafter more fully. I shall only add at present that in the communications which have passed between this government & myself since my last, to which this incident has in part given the occasion, much has occurr’d to inspire me with confidence in its friendly disposition towards our govt. & country and in a mode that would not otherwise than be peculiarly grateful to me. I am with great respect and esteem yr. most obt. servant
Jas. Monroe
P. S. I have sent you two copies of the view I have taken of the question whether W. Florida is comprized in the cession made us of Louisiana, which I think too clear to admit of a doubt. I have many reasons for believing that the govt. of Spain entertains the same opinion on that point. I doubt not if it is taken possession of as a part of Louisiana, that the measure will be acquiesc’d in by that govt., or, at least that it will not be taken ill by it, or impede an amicable and favorable adjustment relative to the territory of Spain eastward of the mississippi.

The ratifications of the treaty &ca have been sent by the way of Havre, as have duplicates by another vessel. The former under the care of Mr Jay.
 

   
   RC (DNA: RG 59, DD, France, vol. 8A); letterbook copy (DLC: Monroe Papers). RC docketed by JM as received 29 Aug.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:527–32, 533, 540–41.



   
   In JM’s letter to Livingston and Monroe, 18 Apr. 1803, he ordered Monroe to go to London as U.S. minister to Great Britain in the event of a successful negotiation with France (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:527–32).



   
   Monroe’s instructions were to obtain a cession of New Orleans and the Floridas from either France or Spain; the treaty with France left the purchase of the Floridas to be negotiated with Spain (JM to Livingston, 18 Jan. 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:259–60]).



   
   In a draft of the treaty Livingston had included France’s agreement to support U.S. negotiations with Spain for the Floridas. Barbé-Marbois objected to its inclusion in writing but gave a verbal assurance of this agreement (Dangerfield, Chancellor Robert R. Livingston, p. 368).



   
   See Monroe to JM, 7 June 1803, and enclosure.


